DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The clarifying amendments of the instant Amendment of 3/31/2022 have been reviewed in depth with regard to the primary cited Li reference, and the outstanding rejection based on Li is maintained, because after review of the clarifying amendments to the claims, Li is still deemed to disclose the clarified features. 
To wit, as discussed at page 4 of the instant Response, the clarified claim features make clear that two distinct pieces of information are extracted from a the bitstream: first, resolution state information indicating the resolution subroutine which may be a flag or other signaled or partially signaled information; and second, integer resolution information for the resolution subroutine. 
However, Li discloses explicitly signaling state information, that is the first piece of information. For example, cited paragraphs 011 and 0112 discloses sending an indicator to the decoder which indicated the subroutine to be used at decoder. The is the first piece of information of the two pieces of information. Further, paragraphs 0137 and 0138 make clear that the indicator is sent to the decoder and indicates whether the adaptive motion vector precision subroutine is to be used at the decoder. 
Building upon this, in regard to the feature of in response to the resolution state information indicating the resolution of the motion vector is unchangeable, the integer resolution information is not parsed from the bitstream, paragraph 0129 in conjunction with paragraphs 0137 and 0138 make clear that when use of the subroutine is not signaled, a default integer motion vector precision may be used, thereby also disclosing said feature.
Finally, cited paragraph 0010 discloses the decoder determines that the motion vector precision is integer and paragraph 00138 discloses a flag or other indicator may be used to signal the precision, for example integer precision, thus disclosing the second piece of information is transmitted to the decoder.
Thus Li discloses the two distinct pieces of information as recited. Further, because the first piece of information is a subroutine effecting indicator, the second piece of information, namely the resolution information, is necessarily dependent on the
subroutine indictor indicating use of the resolution subroutine and is disclosed by Li. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0195562) in view of Zhou (US 2015/0195527).

As a preliminary matter of claim interpretation, Li discloses that decoding and encoding steps/components are symmetric such that recited encoding aspects also apply to decoding; (paragraph 0042) further, Li also discloses that disclosed aspects may be used in conjunction such that disclosed method steps may be combined. (paragraph 0151)
Regarding claim 21, Li discloses A video decoding apparatus comprising a processor (processor disclosed paragraphs 0152/0154) using motion vector resolution scaling, (Abstract, dynamic selection of motion vector precision, which is resolution) wherein the processor is configured: to extract, from a bitstream, (paragraph 0137 mode indicator signaled in bitstream to decoder) resolution state information (paragraphs 0010-0012) indicating a resolution of a motion vector is changeable; (paragraph 0010 with paragraphs 0111/0112 make clear that flags are used to signal availability of subroutine for resolution change, and paragraph 0138 discloses that an adaptive motion vector precision subroutine is used) to extract, from the bitstream, (paragraphs 0075 and 0080, resolution information signaled in bitstream) integer resolution information indicating whether a resolution of a differential motion vector of a unit image is an integer-pixel resolution; (paragraph 0010 it is determined whether the motion vector precision is integer, per paragraph 0080 may be signaled) wherein the motion vector is derived using a differential motion vector and a predicted motion vector, (paragraph 0138 motion vector MV derived from MV predictor + MVD) wherein, in response to the resolution state information indicating the resolution of the motion vector is changeable, (this appears to be duplicative from above: paragraph 0010 candidate list indicates motion vectors in list may be changed, further flags from paragraphs 011/0112 provide for existence of resolution modification subroutine) the integer resolution information is parsed from the bitstream, (paragraph 0010 and paragraph 0080 motion vector resolution from bitstream)  wherein, in case the resolution state information indicates the resolution of motion vector is changeable (paragraph 0010 candidate list indicates motion vectors in list may be changed; paragraph 0012 candidate list indicates motion vectors in list may be changed) and the integer resolution information indicates the resolution of the differential motion vector of the unit image is the integer-pixel resolution; (paragraph 0010 it is determined that motion vector resolution is integer) 
to perform a scaling to the predicted motion vector having a sub-pixel resolution, (paragraph 0010 a fractional resolution motion vector selected, which is sub-pixel resolution scaling of motion vector) to obtain the differential motion vector having the integer-pixel resolution, (paragraph 0010, then, after selection of sub-pixel resolution, the fractional or sub-pixel resolution is rounded to integer pixel resolution for motion vector; also see paragraph 0118 MV and corresponding MVD rounded to integer precision, interpreted as the recited scaling from sub-pixel resolution to integer) and to determine the motion vector of the target block based on the scaled predicted motion vector and the differential motion vector, (paragraph 0132 in conjunction with 0138 resolution in list is matched to integer resolution of block, that is to say, the sub-pixel resolution-of the predicted motion vector-is rounded up to integer precision-of the differential motion vector; as a further possible interpretation, the resolution information may indicate the motion vector is sub-pixel resolution and may also indicate the motion vector is to be rounded to integer precision, this is also disclosed in paragraphs 0132 and 0138) wherein, in response to the resolution state information indicating the resolution of the motion vector is unchangeable, the integer resolution information is not parsed from the bitstream. (paragraphs 0137 in conjunction with paragraph 0129, when resolution precision subroutine not indicated to be used in bitstream, a default precision is selected, for example integer precision, and not parsed from the bitstream)
While Li discloses obtaining residuals (paragraphs 0051, 0056-0058) and a residual implicates a difference between CU and PU, reconstruction of a target block as recited is not clearly described such that Li fails to identically disclose to reconstruct a target block based on a difference signal between a predicted block and an original block and a motion vector. 
Zhou explicitly teaches motion vector determination involving a target block based on a difference signal between a predicted block and an original block and a motion vector as recited. (paragraph 0003 differential determined from differences) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teaching of Zhou with Li because Zhou teaches its techniques are to be used for motion vector coding in the context of integer and fractional pixels, (paragraph 0006) and it is well known in the art to express a block as a residual difference between a predicted block/motion vector and an original block to save/conserve memory and bandwidth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chien (US 2011/0206125) teaches techniques for variable precision pixels and that the same allows for appropriate precision which may prevent use of too many coding bits. (paragraphs 0024, 0102/0103)
Gao (US 2020/0304801) may be considered for disclosing adjusting motion vector precision. 
Further, the article cited in the IDS of 12/10/2021, Adaptive motion vector resolution for screen content, discloses using a flag indication to signal use of a motion vector subroutine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485       

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485   
May 26, 2022